DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 11, filed December 9, 2021, with respect to the title have been fully considered and are persuasive.  The objection of September 9, 2021 has been withdrawn. 
Applicant’s arguments, see page 12, filed December 9, 2021, with respect to claims 6 and 13 have been fully considered and are persuasive.  The 112 rejection of September 9, 2021 has been withdrawn. 
Applicant's arguments filed December 9, 2021 have been fully considered but they are not persuasive.	Regarding Claims 1 and 25, applicant asserts that the amendment replacing the bending prevention layer with intermediate insulation layer would overcome the rejection of Zhang in view of Lee.  However, an updated rejection utilizing element 49 in Lee is presented to read on this new amendment.

Status of the Claims
Claims 15, 18-20, 22-24, 26-38, and 41-50 are canceled.  Claims 10 and 16 are withdrawn.  Claims 1-9, 11-14, 17, 21, 25, and 39-40 are present for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 14 recites the limitation “intermediate insulation on layer spaced apart…  It is unclear which layer the intermediate insulation is on.  For purposes of examination this will be interpreted as “intermediate insulation layer spaced apart…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11-13, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0256558) in view of Lee (US 2017/0011996).
	Claim 1, Zhang discloses (Fig. 4) a vertical memory device, comprising: 	a circuit pattern (PGE/20/22, peripheral circuit gate electrode/contact plug/conductive line, Para [0033] –[0034]) on (PGE/20/22 on 10) a first substrate (10, first substrate, Para [0033]); 	an insulating interlayer (24, first interlayer dielectric layer, Para [0036]) on the first 24 is on 10), the insulating interlayer covering the circuit pattern (24 covers 10); 	a second substrate (100, second substrate, Para [0037]); 	gate electrodes (140, gate electrodes, Para [0043]) spaced apart from each other in a second direction on the second substrate (140s on 100 are spaced apart from each other in Z direction), the second direction being substantially perpendicular to the upper surface of the first substrate (Z direction is perpendicular to upper surface of 10); and 	a channel (VC, vertical channel regions, Para [0048]) extending through the gate electrodes in the second direction (VC extends through 140 in Z direction).	Zhang does not explicitly disclose an intermediate insulation layer on the insulating interlayer, the intermediate insulation layer extending in a first direction substantially parallel to an upper surface of the first substrate, and the intermediate insulation layer having at least one recess on an upper surface thereof; a second substrate on the intermediate insulation layer.	However, Lee discloses (Figs 1-2) an intermediate insulation layer (Fig. 2, 49, upper capping layer formed from nitride-based insulating layer, Para [0055]) on (49 on LILD3) an insulating interlayer (LILD3, third lower interlayer insulating layer, Para [0080]), the intermediate insulation layer extending in a first direction substantially parallel (49 extends in horizontal X direction parallel to upper surface of 2) to an upper surface of a first substrate (2, semiconductor substrate, Para [0053]), and the intermediate insulation layer having at least one recess on an upper surface thereof (49 has recess on upper surface where 80b is formed).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the insulating layers of Lee to the memory device of Zhang as part of a 3D memory configuration which can reduce warpage (Lee, Para [0251]).	Consequently, second substrate 100 of Zhang would be on 49 of Lee.	Claim 4, Zhang in view of Lee discloses the vertical memory device of claim 1.	Zhang discloses (Fig. 4) wherein each of the gate electrodes extends in the first direction (140 extend in Z direction).Claim 5, Zhang in view of Lee discloses the vertical memory device of claim 1.	Zhang discloses (Fig. 4) wherein each of the gate electrodes extends in the third direction (140 extends in Y direction as seen in Fig. 3).	Claim 6, Zhang in view of Lee discloses the vertical memory device of claim 1.	Lee discloses (Figs. 1-2) wherein the an intermediate insulation layer (49) includes a plurality of recesses (49 has plurality of recess where 80s formed), each of the recesses extends in a direction substantially parallel to the upper surface of the first substrate (recesses of 49 extend in X-direction parallel to upper surface of 2) and makes an acute angle with the first direction (since X-direction is the first direction it would make 0 degree angle).	Claim 7, Zhang in view of Lee discloses the vertical memory device of claim 1.	Lee discloses (Figs. 1-2) wherein the an intermediate insulation layer (49) includes a pattern (49 is has upward facing recesses), wherein the pattern is a recess having a bar shape extending in the first direction (Fig. 1, 49 creates upper facing recess with a bar shape in the X-direction) on the upper surface of the intermediate insulation layer (upper facing recess with bar shape is on the upper surface of 49).	Claim 8, Zhang in view of Lee discloses the vertical memory device of claim 7.	Lee discloses (Figs. 1-2) further comprising a buffer layer (LILD4, fourth lower interlayer insulating layer, Para [0053]) on the intermediate insulation layer (LILD4 is on 49), the buffer layer filling the recess and having a flat upper surface (LILD4 fills upper facing recess of 49 and has an flat upper surface).	Claim 9, Zhang in view of Lee discloses the vertical memory device of claim 1, wherein the intermediate insulation layer (LILD4 of Lee) is a first intermediate insulation layer (LILD4 is a first intermediate insulation layer), and 	wherein the vertical memory device further comprises: 	wirings (Zhang, Fig. 4, GWL/CGCP, global word lines/cell contact plugs, Para [0058] – [0059]) on the gate electrodes (GWL/CGCP is on 140), the wirings being electrically connected CGCP connected to 140, Para [0058]); and	a second intermediate insulation layer (UILD of Lee, upper interlayer insulating layer, Para [0105]) on (UILD is on 80d) the wirings (80d, cell gate contact structures are equivalent to CGCP of Zhang, Para [0097]).  	Claim 11, Zhang in view of Lee discloses the vertical memory device of claim 1.	Zhang discloses (Fig. 4) further comprising a contact plug structure (CS/CSR/28, contact structure/via, Para [0055], [0038]) extending in the second direction through the gate electrodes and the second substrate (CS extends through 140and CSR extends through 100) to be electrically connected to the circuit pattern (28 connects 10 to 100 and thus connects CS to PGE, Para [0038]) , wherein the contact plug structure includes a contact plug and an insulation spacer covering a sidewall of the contact plug (CS includes common source contact 143 and horizontal insulation layer 150 covering sidewalls of 143, Para [0053] – [0056]).	Claim 12, Zhang in view of Lee discloses the vertical memory device of claim 11, wherein the contact plug structure extends through the intermediate insulation layer and contacts the intermediate insulation layer (28 of CS/CSR/28 of Zhang would extend through LILD4 of Lee and thus contact it). 	Claim 13, Zhang in view of Lee discloses the vertical memory device of claim 11, wherein the contact plug extends through the intermediate insulation layer (CS/CSR/28 of Zhang would extend through LILD4 of Lee).	 Claim 25, Zhang discloses (Fig. 4) a vertical memory device, comprising: 	a circuit pattern (PGE/20/22, peripheral circuit gate electrode/contact plug/conductive line, Para [0033] –[0034]) on (PGE/20/22 on 10) a first substrate (10, first substrate, Para [0033]), the first substrate including a cell region (CAR, cell array region, Para [0037]) and a peripheral circuit region (CR, contact region, Para [0037]) adjacent to the cell region (CR adjacent to CAR) ; 	a first insulating interlayer (24, first interlayer dielectric layer, Para [0036]) on the first 24 is on 10), the insulating interlayer covering the circuit pattern (24 covers 10);	a second substrate (100, second substrate, Para [0037]) on the cell region (100 on CAR); 	gate electrodes (140, gate electrodes, Para [0043])  spaced apart from each other in a first direction on the second substrate on the cell region (140s on 100 in CAR are spaced apart from each other in Z direction), the first direction substantially perpendicular to an upper surface of the first substrate (Z direction is perpendicular to upper surface of 10);	a channel (VC, vertical channel regions, Para [0048])  extending through the gate electrodes in the first direction on the cell region (VC extends through 140 in Z direction on CAR); and  	a first contact plug (20, contact plug, Para [0034]) extending in the first direction through the first insulating interlayer (20 extends through 24 in Z direction) on the peripheral circuit region (20 extends in Z direction on CR), the first contact plug being electrically connected to the circuit pattern (20 is connected to PGE).	Zhang does not explicitly disclose an intermediate insulation layer on the first insulating interlayer on the cell region and the peripheral circuit region; a second substrate on the first intermediate insulation layer on the cell region, the intermediate insulation layer having at least one recess on an upper surface thereof; a first contact plug extending in the first direction through the first intermediate insulation layer.	However, Lee discloses (Figs. 1-2) an intermediate insulation layer (LILD3, third lower interlayer insulating layer, Para [0053]) on (LILD3 on LILD2) a first insulating interlayer (LILD2, second lower interlayer insulating layer, Para [0053]) on a cell region (portion of 2 where PTR1 formed) and a peripheral circuit region (portion of 2 where 50a extends), 	a first contact plug (Fig. 2, 26/42/44, interconnection structure/upper contact plug/upper interconnection barrier layer, Para [0070] – [0073], extending in the first direction through the first intermediate insulation layer (26/42/44 extends in Z direction and through LILD3 as shown 100 of Zhang would be on LILD3 of Lee.

	Allowable Subject Matter
Claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 39- allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, 	Regarding Claim 39 (from which claim 40 depends), a second contact plug extending through the second insulating interlayer and the intermediate insulation layer, the second contact plug being electrically connected to a second lower wiring of the lower wirings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	



	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




		
/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        			
			/ISMAIL A MUSE/                                   Primary Examiner, Art Unit 2819